Citation Nr: 0713276	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease at L3-L4 and lumbosacral strain.

2.  Entitlement to an initial compensable rating for sensory 
loss of the left lower extremity secondary to service 
connected degenerative disc disease and lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, in pertinent part, granted an increased 
rating of 20 percent for the veteran's low back disorders and 
granted service connection for sensory loss of the left lower 
extremity, assigning a noncompensable rating.

The veteran testified before the RO at a June 2005 hearing.  
A transcript has been associated with the file.  

The Board also notes that the veteran perfected an appeal on 
the issue of an increased rating for erectile dysfunction.  
He withdrew that issue on the record at his June 2005 
hearing.  Accordingly, the issue is not before the Board.  
See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
at L3-L4 and lumbosacral strain have been manifested by 
forward flexion of the lumbar spine of 40 degrees or more 
without evidence of incapacitating episodes, listing of the 
spine, positive Goldthwaite's sign, or abnormal mobility on 
forced motion.

2.  The veteran's mild sensory loss of the left lower 
extremity is manifested by inconsistent reports of sensory 
impairment across all dermatomes, no loss of strength or 
reflexes and no atrophy.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for degenerative disc disease at L3-L4 and lumbosacral strain 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

2.  The criteria for a compensable evaluation for mild 
sensory loss of the left lower extremity are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his left lower extremity sensory loss, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Lower Back

The veteran currently receives a 20 percent rating for lower 
back impairment under DC 5293.  He contends that he is 
entitled to a higher rating.  For the reasons that follow, 
the Board disagrees.

The veteran filed his claim for an increased rating in June 
2003.  During the pendency of this claim, the criteria for 
rating spine disabilities were revised (effective September 
26, 2003).  The Board will evaluate the veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Diagnostic Code 5293, for rating intervertebral disc 
syndrome, provides that preoperative or postoperative 
intervertebral disc syndrome is to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

For purposes of evaluations under 5293/5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The term "chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so".  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1) (As 
noted previously, effective from September 26, 2003, the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine; however, the change was 
intended to be clarifying and non-substantive in nature.).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The revised schedule does not provide for an 
evaluation higher than 60 percent.

Under these criteria, the veteran would not even be entitled 
to an evaluation of 20 percent.  Id.  No incapacitating 
episodes are evident from a thorough review of the record, 
and in order to be entitled to a 20 percent evaluation, 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months would 
have to be shown.  The veteran has complained of severe pain, 
however, there is no indication that he has been prescribed 
bedrest in the twelve month period preceding this claim or 
during the claim.  The record shows that the veteran was not 
working prior January 2002.  At that time, a Dr. Moreland 
released him back to work, but there is no indication that 
this restriction also included bedrest.  Because a 20 percent 
evaluation is inapplicable under this provision, there is no 
need to discuss whether the veteran meets the criteria for an 
evaluation of 40 percent under its terms.

DC 5293/5243 requires application of the General Rating 
Formula.  Under the amendment to the rating schedule that 
became effective on September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including lumbosacral strain under Diagnostic 
Code 5237.  See 68 Fed. Reg. 51, 454, 51,456 (Aug. 27, 2003) 
(effective Sept. 26, 2003).

Under the general rating formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation requires forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DC 5237.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  The veteran has been separately service 
connected for neurological impairment of the right and left 
lower extremities and receives special monthly compensation 
for the loss of the use of a creative organ.  The rating for 
the left lower extremity will be discussed below.

As the General Rating Formula was not in effect at the time 
of the veteran's claim for an increased rating, the Board 
will also considered the application of the then-existing 
provisions for limitation of motion.  Under 38 C.F.R. § 
4.71a, DC 5292 (as in effect prior to September 26, 2003), a 
20 percent rating is warranted where the limitation of motion 
in the lumbar spine is moderate, and a 40 percent evaluation 
is assigned for severe limitation of motion.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  


Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations. In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

The new rating formula for diseases and injuries of the spine 
specify that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. Id., Note (2).  The range of 
motion measurements taken in November 2003 and July 2005 did 
not denote severe lumbar limitation of motion.  That is, in 
November 2003, he had 70 degrees of limitation with forward 
flexion and 5 degrees of extension with 10 degrees lateral 
flexion bilaterally and 20 degrees of rotation bilaterally.  
The examiner noted that most of the forward flexion was in 
his hips rather than his back, but no assessment of the 
difference was made.  In July 2005, he had 40 degrees of 
limitation with forward flexion.  The examiner noted, 
however, that the limitation was self-imposed by the veteran.  
He had 10 degrees of extension and 20 degrees of lateral 
flexion bilaterally.  Rotation of his shoulders elicited a 
cry of pain, and, hence, there is no assessment of that range 
of motion.  While this exam is incomplete, the examiner noted 
that the veteran had an excellent range of motion when 
seated.  The examiner indicated that the veteran had "very 
strikingly positive Waddell's," indicating a psychosomatic 
contribution to his pain.  

The Board also notes that the veteran's range of motion was 
tested in June 2002.  This was done by a Dr. Moreland, using 
a dual inclinometer technique.  As the regulations require 
the use of a goniometer, the measurements are inadequate for 
ratings purposes.

In the absence of demonstrably limited lumbar flexion of 30 
degrees or less, a 40 percent evaluation under either 
Diagnostic Code 5292 or the General Ratings Formula is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003); General Ratings 
Formula, (effective September 26, 2003).

The Board has also considered other Diagnostic Codes.  Prior 
to September 26, 2003, lumbosacral strain was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 20 percent rating 
is warranted for muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  Diagnostic Code 5295 provides a maximum disability 
rating of 40 percent for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The evidence does not show positive Goldthwaite's 
sign, listing of the spine or marked limitation of forward 
bending in a standing position.  There is also no abnormal 
mobility on forced motion.  The Board concludes that a 40 
percent rating under DC 5295 is not warranted.

All remaining Diagnostic Codes pertain to conditions which 
are not applicable here: cervical limitation of motion (DC 
5290), thoracic limitation of motion (DC 5291), vertebral 
fracture (DC 5285), and spinal ankylosis (DC5286-5289).  DC 
5294 for sacroiliac strain is rated under the criteria for DC 
5295 discussed above.  The Board concludes that higher 
ratings under alternative Diagnostic Codes are not warranted.

The Board has also specifically considered the guidance of 
DeLuca, supra (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
veteran works a sedentary job and there is no evidence that 
the disability impinges on the veteran's employment beyond 
what is already compensated by the rating in effect. Under 
the circumstances, the Board concludes that the objective 
demonstrated functional limitations are clearly contemplated 
in the 20 percent rating awarded by the RO.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Left Lower Extremity Sensory Loss

The veteran has been service connected for mild sensory loss 
in the left leg.  The RO rated the disability under DC 8520, 
for sciatic nerve impairment, and assigned a noncompensable 
rating.  The veteran contends that he is entitled to at least 
a compensable rating.  For the reasons that follow, the Board 
disagrees.

The ratings schedule provides evaluations for neuralgia, 
neuritis and paralysis of nerves.  See 38 C.F.R. § 4.124a.  
Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.  Under 38 C.F.R. § 4.123, 
neuritis (characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating) is to be rated on the scale for the nerve 
involved, with a maximum equal to severe incomplete 
paralysis. This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Note preceding 
Diagnostic Code 8515.  Stedman's Medical Dictionary defines 
paresis as partial or incomplete paralysis.  Stedman's 
Medical Dictionary 1316 (27th ed. 2000).
                  
Paralysis, neuritis, or neuralgia of the sciatic nerve is 
rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 
8720, respectively.  Under these provisions, complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost, warrants 
an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2006).  Incomplete paralysis of the sciatic nerve 
is evaluated as follows: severe, with marked muscular atrophy 
(60 percent); moderately severe (40 percent); moderate (20 
percent); and mild (10 percent).  Id.

The Board notes that, under 38 C.F.R. § 4.31, "where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable rating are not met."

To assess his disability, the veteran was sent for VA 
examinations in November 2003 and July 2005.  

At the November 2003 VA examination, the veteran was found 
to have profound neurological deficits.  The veteran's ankle 
reflexes were absent bilaterally.  His patellar reflexes 
were zero to 1+.  He had diminished sensation down his legs 
in the distribution of the L3 and L4 dermatomes.  The 
veteran stated that his left leg symptoms did not extend 
into his feet.  The veteran had diminished strength in his 
quadriceps.  The veteran had "dense sensory loss involving 
the lower abdomen, [and] the penis..."  The examiner noted 
that the veteran had "skipped areas" where his sensation 
appeared to be intact.  The Board notes that the veteran 
receives special monthly compensation for loss of the use of 
a creative organ.  The veteran had a positive straight leg 
raise at 60 degrees.  The examiner indicated that the 
veteran had arachnoiditis as a result of his surgery, which 
put pressure on the nerves.  There is no indication of lost 
strength in the examination report.  The veteran continues, 
however, to walk unaided, though his gait is wide based.

At the June 2005 hearing before the RO, the veteran 
testified that he has pain which radiated down his leg, 
sometimes stopping at his knee and sometimes going down to 
his foot.  He also reported numbness of the toes in his left 
foot.  He indicated that his left leg pain had become as bad 
as his right leg.  

In light of his testimony, the RO sent the veteran for a 
follow up examination.  The July 2005 VA examination 
resulted in a highly different assessment.  The veteran's 
ankle and patellar reflexes were 2+.  The veteran reported 
some diminished sensation over all dermatomes of the leg, 
but the examiner noted that it could not be associated to 
any specific anatomic distribution.  Furthermore, the 
examiner elicited accurate responses the majority of the 
time over all dermatomes.  The examiner further noted that 
the veteran had accurate responses and "[m]oments later 
during the same exam, he reports that there was a difference 
and could not distinguish" the dull and sharp pin.  The 
veteran was also noted to have diffuse breakaway weakness of 
all major muscle groups, however, the examiner indicated 
that this was "functionally non anatomic" and "controlled 
only by" the veteran.  There was no atrophy noted.  As 
mentioned above, the examiner noted that the veteran had 
"very strikingly positive Waddell's."  As noted above, 
Waddell's signs indicate psychosomatic symptomatology.

To resolve the conflict, the Board has looked to the many 
private treatment records that have been submitted.  These 
records show that the veteran's neurological symptoms have 
been highly inconsistent.  Prior to filing this claim, the 
veteran was diagnosed as having "meralgia paresthetica" of 
the lateral femoral cutaneous nerve and L3 radiculopathy by 
EMG in August 2000.  The treatment notes consistently 
identify his left sided neurological symptoms.  As a result, 
he underwent May 2001 surgery to relieve nerve root 
compression at the L3 and L4 levels.  The treating physician 
indicated that he believed the nerve to be completely 
decompressed.  A July 2001 treatment note stated that the 
veteran continued to have a radiating pain on the right which 
was diagnosed as involving the lateral femoral cutaneous 
nerve.  There is no indication of neurological involvement on 
the left side.  November 2001 and January 2002 treatment 
notes indicate that the veteran complained of right, not 
left, leg pain after his surgery.  He received a sacroiliac 
joint injection.  The veteran reported relief from his 
symptoms at that time.  A June 2002 physical assessment 
indicates that the left foot is normal neurologically.  He 
was placed on medication for the right side neurological 
problems.  The last note is dated June 2003, indicating that 
the veteran "continues to have back pain and mild leg pain.  
He still has some sensory loss."  No further specifics are 
mentioned.

The Board notes that the veteran's pre-operative symptoms of 
left lower extremity neuropathy were diagnosed as related to 
the lateral femoral cutaneous nerve.  There is no pre-
operative diagnosis of sciatic impairment.  Following the May 
2001 surgery, there is no mention of left lower extremity 
neurological deficit until the veteran's November 2003 VA 
examination.  Importantly, there is no indication of lost 
reflexes except for the November 2003 examination.  His 
symptoms, as presented in the private treatment records and 
two VA examination reports, are diffuse and are not specific 
or severe enough to indicate which nerve, if any, is 
impaired.  The Board finds that the veteran's mild sensory 
loss of the left lower extremity is not manifested to a 
degree that can be called "mild".  

The RO rated the disability as noncompensable because it did 
not meet the criteria for a 10 percent rating under DC 8520.  
There is no consistent report of lost reflexes.  There is no 
consistent report of sensory loss attributable to a 
particular nerve.  There are no organic changes, such as 
atrophy, associated with the impairment.  What loss of 
strength was reported was attributed to the veteran's 
volition, not his disability.  As a result, the Board finds 
that the veteran's symptomatology, as presented by the 
record, is so minimal that it is appropriately considered to 
be less than "mild."  The Board concludes that the criteria 
for a compensable rating under DC 8520 have not been met.  
See 38 C.F.R. §§ 4.31, 4.124a.  

The Board has also considered the application of other 
Diagnostic Codes.  DC 8526 rates the anterior crural nerve.  
A 10 percent evaluation is assigned for mild incomplete 
paralysis, neuritis or neuralgia of the anterior crural 
nerve; a 20 percent evaluation is warranted for moderate 
incomplete paralysis, neuritis or neuralgia of the nerve; a 
30 percent evaluation is warranted for severe incomplete 
paralysis, neuritis, or neuralgia of the nerve.  Complete 
paralysis involves paralysis of the quadriceps extensor 
muscles.  38 C.F.R. § 4.124a, Diagnostic Codes 8526, 8626, 
8726.  For the same reasons laid out above, the Board finds 
that the veteran's symptomatology, as presented by the 
record, is so minimal that it is appropriately considered to 
be less than "mild."  The Board concludes that the criteria 
for a compensable rating under DC 8526 have not been met.  
See 38 C.F.R. §§ 4.31, 4.124a.  

The Board has also considered the application of DC 8529 for 
the external cutaneous nerve of the thigh.  A noncompensable 
rating is warranted for mild or moderate impairment, and a 10 
percent is warranted for severe or complete paralysis.  See 
Id.  The Board finds that the previous diagnosis of 
impairment of the lateral femoral cutaneous nerve of the 
thigh is approximately equivalent to the external cutaneous 
nerve of the thigh.  As there is no evidence of symptoms of 
severe or complete impairment, i.e., atrophy, loss of motor 
strength, etc., a compensable rating under DC 8529 is not 
warranted.  

The Board has considered the rule of Fenderson, supra.  As 
the Board concludes that the criteria for a compensable 
rating have at no time been met, the rule of Fenderson is not 
for application. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.

Since the RO continued the 20 percent disability rating at 
issue here for the veteran's service-connected low back 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The June 2003 letter did not provide the veteran notice of 
the requirement to establish service connection for his left 
lower extremity sensory loss.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's claim 
was granted, a disability rating and effective date assigned, 
in a February 2004 decision of the RO.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) was harmless.  

Even if such error did have the effect of creating prejudice, 
such harm must be demonstrated by the veteran.  See Dunlap v. 
Nicholson, No. 03-0320, U.S. Vet. App. (2007).  The veteran 
has not argued nor presented evidence that shows that the 
lack of pre-adjudicative notice has resulted in prejudice on 
this claim.  Accordingly, the Board need not discuss the 
failure to provide adequate pre-adjudicative notice further.  
See Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's condition since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease at L3-L4 and lumbosacral strain is 
denied.

Entitlement to a compensable rating for mild sensory loss of 
the left lower extremity is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


